DeCourcy, J.
These are two actions for rent under leases, and were tried together as the facts were substantially alike. The main question argued is whether the evidence warranted the-jury in finding an eviction by the plaintiff lessor, operating as a defense.
It is not contended that the tenants were expelled by the assertion of a paramount title, and by process of law, in accordance with the original and technical meaning of an eviction. 16 Cyc. 820. Nor were they physically turned out of possession of the leased premises. But it is contended -that the acts of the plaintiff resulted in a substantial interference with the defendants’ right of possession or enjoyment amounting to an eviction, as the term is used at the present time, and that his acts indicated an intention that they should no longer continue to occupy the leased premises.
The suites of rooms occupied by the defendants were in an apartment house in Cambridge named the “Regent,” and they had paid the accrued rent up to the time they moved out. Under the terms of each lease the plaintiff covenanted to .light and to keep neat and clean the common stairs of the building, to heat the leased premises and supply them with hot and cold water and elevator service. There was evidence that the elevator was not run regularly and was shut down for days at a time; that the ele*431vator in the plaintiff’s adjoining and connecting building, the “Majestic,” was sometimes used by the defendants, and then they reached their suites by walking through the corridor in the latter building; that frequently it was impossible to get any elevator service in either the Regent or the Majestic, because there was no elevator man present, and they were compelled to use the stairway; that the plaintiff failed to light the common stairs, the landings adjacent thereto, and the corridor through which the defendants and their families were compelled to walk, and that this source of danger was aggravated, and a nuisance created, by the presence of garbage carelessly scattered on the floor of the corridor by the janitor and permitted to remain there for days; that the supply of hot water was irregular and not furnished when most needed. This and other similar evidence was strongly controverted by the plaintiff, but its weight was for the jury. If believed it would warrant a finding that the defendant or those acting by his authority kept the approaches to the leased premises in such condition that the suites became unsuitable for the purposes for which they were leased, and further that the plaintiff persisted in so maintaining the portions of the building under his control after complaints had been made to him and his agents and notification given that it would result in the departure of the tenants.
It was said by the court in Royce v. Guggenheim, 106 Mass. 201: “Any act of a permanent character, done by the landlord, or by his procurement, with the intention and effect of depriving the tenant of the enjoyment of the premises demised, or of a part thereof, to which he yields and abandons possession, may be treated as an eviction.” Although this is an extreme case we cannot as matter of law say that there was no evidence for the jury on the issue of an eviction and of an election by the lessees to abandon the premises in consequence thereof; and as no exception was taken to the charge we must assume that the jury were fully instructed as to the law. McCall v. New York Life Ins. Co. 201 Mass. 223, and cases cited. Voss v. Sylvester, 203 Mass. 233.
The letter of the defendant Adams to the plaintiff was rightly admitted in evidence. Swampscott Machine Co. v. Rice, 159 Mass. 404. McKay v. Myers, 168 Mass. 312.

Exceptions overruled.